In Sup. Court.

Hubbel & Cory v. John Anderson

Defts Plea
And the Said John Anderson the DeP in this case by Hunt & Larned his Attys comes & defends the wrong & injury when &c & for plea Says, he never promised the Plaintiffs as they in their declaration against him have alledged And thereof he puts himself on the country for trial
And the Pltffs likewise Hunt & Larned
by WoODBRIDGE & SlBLEY AttS
And the Said DeP, hereby gives notice to the Plf or his Attorneys that the PIP not having furnished a bill of particulars in this case as demanded, he will will move the court to withdraw this plea & plead anew at the next Term of this Court Hunt & Larned